DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 3 is objected to because of the following informalities:  Claim 3 is dependent on claim 3.  It is assumed claim 3 is meant to be dependent on claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 21, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2012/0327194 A1 to Shiratori et al.
As to claim 1, Shiratori discloses a system for generating complementary tracking data, the system comprising:
one or a plurality of wearable sensors configured to be disposed on a subject, wherein the wearable sensors are configured to collect and transmit tracking data (Fig. 2, paragraphs 0047-0050, where the cameras (202) are wearable sensors disposed on subject (200));
a processor in communication with a memory that includes processor executable instructions (Fig. 4, paragraphs 0063-0065, where CPU (402) is the processor in communication with memory (404, 406)), wherein the execution of the instructions cause the system to:
(a) receive tracking data from the one or the plurality of wearable sensors (Fig. 2 and 4, paragraph 0066, where camera data reader (408) receives data from cameras (202));
(b) map the tracking data onto a 3D model, wherein the 3D model is a virtual representation of an extent and a motion of the subject (Fig. 4, paragraph 0071, where the skeleton builder (422) builds a 3D model of the subject (200));
(c) identify an incomplete portion of the 3D model, the incomplete portion comprising a portion of the model not mapped to the tracking data (Fig. 2 and 4, paragraphs 0065-0073, where the pose estimator (424) determines incomplete portions between cameras (202));
(d) generate complementary tracking data to substitute for at least a portion of the incomplete portion (Fig. 4, paragraphs 0072-0073, where the pose estimator (424) uses the information from 3D scene builder (420) and skeleton builder (422) to generate estimates, which is the complementary data, of poses by the subject); and
(e) include the complementary tracking data in the 3D model (Fig. 4, paragraphs 0072-0073, where the rendering program code (426) completes the 3D model based on the data from pose estimator (424)).
As to claim 2, Shiratori discloses the system, wherein the complementary data is generated by comparing available tracking data to a key pose library (Fig. 4, paragraphs 0072-0073, where a library of captured pose sequences may be accessed to determine the complementary data).
As to claim 3, Shiratori discloses the system, wherein tracking data is compared to blend spaces between two or more key poses in the key pose library (Fig. 2 and 4, paragraph 0072, where the pose estimator (424) determines each pose by using a root position, orientation, and joint angles and/or joint positions with the images from the various cameras (202)).
As to claim 4, Shiratori discloses the system, wherein tracking data is compared to key poses of the library of key poses to determine a strongest match (Fig. 4, paragraphs 0071-0073, where the pose estimator (424) determines the best matching pose based on the measured data and the library of captured poses).
As to claim 5, Shiratori discloses the system, wherein the determination of a match weights similarities of joints and body parts closest to the incomplete portion more heavily than joints and body parts distant from the incomplete portion (Fig. 4, paragraphs 0071-0072, where measurements of joints and body parts are in relation to a root position of the subject (200)).
As to claim 21, Shiratori discloses a system for generating complementary tracking data, the system comprising a processor in communication with a memory that includes processor executable instructions, the instructions comprising:
a set of tracking data, wherein the tracking data relates to the position or motion of one or more parts of the user (Fig. 2 and 4, paragraph 0066, where camera data reader (408) receives data from cameras (202));
a 3D model, wherein the 3D model is a virtual representation of an extent and a motion of a user (Fig. 4, paragraph 0071, where the skeleton builder (422) builds a 3D model of the subject (200));
a library, wherein the library comprises a set of poses, gestures, or both (Fig. 4, paragraphs 0072-0073, where a library of captured pose sequences may be stored);
a set of complementary tracking data, wherein the set of complementary tracking data comprises a least a portion of at least one selected pose or gesture from the library (Fig. 2 and 4, paragraphs 0065-0074, where the pose estimator (424) determines complementary portions between cameras (202) from the accessed library during motion-capture analysis);
a combined model, the combined model comprising the set of tracking data and the set of complementary data (Fig. 4, paragraphs 0072-0073, where the rendering program code (426) completes the 3D model based on the data from pose estimator (424)).
As to claim 27, Shiratori discloses a limitation similar to claim 2.
As to claim 28, Shiratori discloses the system, wherein the comparison comprises spaces between two or more key poses in the key pose library and the complementary data is generated to blend between those spaces (Fig. 4, paragraphs 0071-0073, where the skeleton builder (422) and pose estimator (424) determines the pose based on distances between joints and a comparison to a library of captured pose sequences).
Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0259404 A1 to Woods.
As to claim 40, Woods discloses a system for generating complementary data for a visual display, the system comprising:
(a) one or more electromagnetic emitters and one or more electromagnetic sensors configured to be selectively placed on one or more tracked body parts (Fig. 6, paragraphs 0095-0096, electromagnetic emitting (602), electromagnetic receiver (604)); and
(b) at least one processor in communication with the visual display, the one or more electromagnetic emitters, and the one or more electromagnetic sensors and configured to receive tracking data from the one or more electromagnetic emitters and the one or more electromagnetic sensors, and to generate complementary display data comprising projected motion not within the tracking data and based upon a library of potential motions (Fig. 2A-6, paragraphs 0056-0059 and 0077-0085, where processing module (72) is in communication with head mounted component (58), which comprises display system (62), and a mapping table may (632) is consulted to calculate pose information in conjunction with points and images collected by the AR system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2012/0327194 A1 to Shiratori et al. in view of U.S. Patent Pub. No. 2018/0122125 A1 to Brewster.
As to claim 10, Shiratori is deficient in disclosing the system, wherein complementary tracking data is generated with a FABRIK solver when tracking data for an end effector is available and with a cluster function or key pose match when tracking data for an end effector is unavailable.
However, Brewster discloses the system, wherein complementary tracking data is generated with a FABRIK solver when tracking data for an end effector is available and with a cluster function or key pose match when tracking data for an end effector is unavailable (Fig. 10-11, paragraphs 0198-0217, where FABRIK is used when tracking data for an end effector is available and a cluster function, or fit chain of joints, is used when an end effector is unavailable).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the system for generating complementary tracking data as taught by Shiratori by including generating complementary tracking data using FABRIK as taught by Brewster.  The suggestion/motivation would have been in order to use the FABRIK algorithm to determine a last joint to end point of a curve (Brewster, paragraph 0035).
As to claim 35, Shiratori is deficient in disclosing a limitation similar to claim 10.  However, Brewster discloses a similar limitation.  In addition, the same motivation is used as claim 10.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the memory includes processor executable instructions that cause the system to access one or a series of prior 3D models, wherein the prior 3D models were previously communicated for display”, in combination with the other limitations set forth in claim 6.
Claims 7-9 are dependent on claim 6.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 1, on pages 6-12, lines 16-8, Shiratori fails to disclose, “identify an incomplete portion of the 3D model, the incomplete portion comprising a portion of the model not mapped to the tracking data” and “generate complementary tracking data to substitute for at least a portion of the incomplete portion”.  Examiner disagrees as Shiratori discloses, “identify an incomplete portion of the 3D model, the incomplete portion comprising a portion of the model not mapped to the tracking data” (Fig. 2 and 4, paragraphs 0065-0073, where the pose estimator (424) determines incomplete portions between cameras (202)) and “generate complementary tracking data to substitute for at least a portion of the incomplete portion” (Fig. 4, paragraphs 0072-0073, where the pose estimator (424) uses the information from 3D scene builder (420) and skeleton builder (422) to generate estimates, which is the complementary data, of poses by the subject).
Applicant argues, with respect to claim 21, on pages 12-13, lines 9-24, Shiratori fails to disclose, “a set of complementary tracking data, wherein the set of complementary tracking data comprises a least a portion of at least one selected pose or gesture from the library” and “a combined model, the combined model comprising the set of tracking data and the set of complementary data”.  Examiner disagrees as Shiratori discloses, “a set of complementary tracking data, wherein the set of complementary tracking data comprises a least a portion of at least one selected pose or gesture from the library” (Fig. 2 and 4, paragraphs 0065-0074, where the pose estimator (424) determines complementary portions between cameras (202) from the accessed library during motion-capture analysis) and “a combined model, the combined model comprising the set of tracking data and the set of complementary data” (Fig. 4, paragraphs 0072-0073, where the rendering program code (426) completes the 3D model based on the data from pose estimator (424)).
Applicant argues, with respect to claim 40, on pages 13-14, lines 25-34, Woods fails to disclose, “at least one processor…to generate complementary display data comprising projected motion not within the tracking data and based upon a library of potential motions”.  Examiner disagrees as Woods discloses, “at least one processor…to generate complementary display data comprising projected motion not within the tracking data and based upon a library of potential motions” (Fig. 2A-6, paragraphs 0056-0059 and 0077-0085, where processing module (72) is in communication with head mounted component (58), which comprises display system (62), and a mapping table may (632) is consulted to calculate pose information in conjunction with points and images collected by the AR system).
Applicant argues, on page 15, lines 1-9, the application is in condition for allowance.  Examiner disagrees for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627